JUSTICE SHEA,
dissenting:
In addition to what I have stated in my dissent, I join in Justice Morrison’s dissent where he concludes that the failure to define theft for the jury is fatal to both the deliberate homicide conviction and the aggravated kidnapping conviction. Reversal is even more compelling here because Fitzpatrick has been sentenced to death as a result of both convictions. The failure to define theft leaves the certainty of the convictions even more in doubt. This uncertainty cannot be condoned in a capital case.